Citation Nr: 1812481	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-12 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for radiculopathy of the right upper extremity, currently 20 percent disabling.

2.  Entitlement to an increased evaluation for cervical spondylosis, currently 10 percent disabling.

3.  Entitlement to an increased evaluation for degenerative arthritis of the lumbosacral spine, currently 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was remanded in October 2015 and has been returned for review by the Board.

The issue of entitlement to TDIU is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervical spondylosis is manifested by multilevel stenosis, pain, reduced range of motion and muscle spasm that result in abnormal spinal contour; without forward thoracolumbar flexion limited to 15 degrees or less, or by favorable ankylosis of the entire cervical spine. 

2.  The Veteran's chronic low back pain from multilevel degenerative arthritis is manifested by pain, reduced range of motion and muscle spasm that result in abnormal spinal contour; without forward thoracolumbar flexion limited to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine.

3.  The evidence of record does not show that radiculopathy of the right upper extremity results in moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for the service-connected cervical spondylosis are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R §§ 3.321, 4.7, 4.71(a), Diagnostic Codes 5010-5239 (2017).

2.  The criteria for a rating of 20 percent, but no higher, for the service-connected degenerative arthritis of the lumbosacral spine are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R §§ 3.321, 4.7, 4.71(a), Diagnostic Codes 5010-5237 (2017).

3.  The criteria for the assignment of a rating in excess of 20 percent for right upper extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R § 4.7, Diagnostic Code 8510 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There is no indication in this record of a failure to notify or assist the Veteran to include examination and obtaining medical records.  See Scott v. McDonald, 789 F.3rd 1375(Fed. Cir. 2015); see also Sullivan v. McDonald, 815 F.3d 786, 793(Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  

General Laws and Regulations that Apply to Claims for  Higher Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481(Fed. Cir. 1997), cert denied, 523 U.S. 1046(1998).

Entitlement to a Higher Rating for Cervical Spondylosis

The Veteran contends that his symptoms of service-connected cervical spondylosis, is more severe than what is contemplated by his current disability rating.  At VA examination in April 2010, the Veteran reported intermittent cervical soreness, stiffness and pain.  He stated that the pain could last anywhere from 1 to 6 days of a week.  Sometimes he could go as long as a week without pain.  There are no incapacitating episodes.  He is able to walk a quarter mile to a mile.  Medical treatment has been moderately effective.   

The RO granted service connection for a neck condition based on clinical findings and treatment during military service, in June 1997 granting a 10 percent evaluation.  In August 2000, the RO granted service connection for right upper extremity radiculopathy secondary to the cervical spine disability and assigned a 20 percent rating.  In March 2004, the RO separately rated the degenerative changes of the cervical spine.  A 10 percent was assigned to degenerative changes of the cervical spine that has continued to this date. 

The Veteran's cervical spondylosis is currently rated under Diagnostic Code 5239 (spondylolisthesis or segmental instability), based on limitation of motion as applied under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71 (a).  

Diagnostic Code 5010 indicates that the arthritis due to trauma is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Disability of the spine may be evaluated under either the General Rating Formula or under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes (Diagnostic Code 5239), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.  As the most recent VA examination indicates that there is no IVDS, evaluation under these criteria is therefore is not appropriate.

Under the applicable General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Code 5239, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires cervical spine forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less, or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5239.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, normal extension is zero to 45 degrees, normal left and right lateral flexion is zero to 45 degrees, and normal left and right lateral rotation is zero to 80 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5239, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 4. 

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran has consistently reported that his cervical spine disability causes him great pain and has a functional impact larger than that reflected in the currently assigned evaluation.  Records from VA, Social Security Administration (SSA) and associated private rehabilitation facilities to include CORA and North Florida Pain Center show that throughout the appellate period, the Veteran has been treated for his complaints of chronic back and neck pain.  

These records show ongoing treatment for neck and back pain since 2009.  Records from Jacksonville Naval Hospital show that on examination of the cervical spine there was muscle spasm, decrease in cervical lordosis, mild scoliosis, and paravertebral tenderness.  See clinical from Jacksonville Naval Hospital dated in March 2011.  Magnetic resonance imaging (MRI) evidence of foraminal narrowing with mild to moderate multilevel stenosis of the cervical spine.  

Records from North Florida Pain Center show treatment in 2011.  He received steroidal injection therapy for cervical spine pain.   There was noted evidence of cervical muscle spasm, vertebral tenderness and reduced range of motion in all planes throughout treatment in 2011.
258
The e-file contains medical records associated with a March 2013 denial of SSA benefits.  The records, for the most part, are copies of records from treatment as described above, as well as disability evaluations.  

Based on the evidence of record, the Board finds that the Veteran is entitled to a 20 percent disability rating for his service-connected cervical spine disability.  As referred to above, physical therapy notes from the Naval Hospital show objective evidence of muscle spasm severe enough to cause abnormal spinal contour to include flattened lordosis and mild scoliosis.  However, the medical record does not show the required manifestations for a higher 30 percent rating.  At VA examination in April 2010, there was noted bilateral spasm, guarding as well as pain with motion of the cervical sacrospinalis.  The Veteran was able to extend and flex from 0 to 45 degrees with no pain.  Bilateral lateral flexion was to 30 degrees with pain at the endpoint.  There was pain on active and passive motion.  There was no loss of motion on repetitive motion.  Bilateral lateral rotation was 80 degrees with no pain on either active or passive motion.  There was no loss of motion, weakness, fatigability, or incoordination on repetitive testing.  At VA examination in April 2016,the range of motion was flexion from 0 to 45 degrees; extension from 0 to 40 degrees; right lateral flexion was 0 to 45 degrees, left lateral motion was 0 to 40 degrees; right lateral rotation 0 to 70 degrees; and left lateral rotation 0 to 60 degrees.  There was no loss of motion on repetitive motion.  Bilateral lateral rotation was 80 degrees with no pain on either active or passive motion.  There was no loss of motion on repetitive motion.  There was no loss of motion, weakness, fatigability, or incoordination on repetitive testing.  

This evidence does not show that the Veteran meets the requirement for a higher rating of 30 percent.  Specifically, there is no evidence of record that demonstrates either forward cervical flexion limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  As such a 20 percent rating, and no higher, is granted for the entire appeal period.


Entitlement to a Higher Rating for Degenerative Arthritis of the Lumbar Spine 

The Veteran contends that his symptoms of service-connected lumbar spine arthritis, is more severe than what is contemplated by his current disability rating.  At VA examination in April 2010, the Veteran reported intermittent lumbar stiffness and pain.  The pain could last anywhere from 1 to 6 days during a week.  Sometimes he could go as long as a week without pain.  He stated that he did not experience incapacitating episodes.  He is able to walk a quarter mile to a mile.  Medical treatment has been moderately effective.   

In June 1997, the RO granted service connection for a low back condition, based on findings and treatment noted during military service.  A 10 percent was granted that has continued to this date. 

The Veteran's lumbar spine disability is currently rated under Diagnostic Code 5237 (lumbar strain), based on limitation of motion as applied under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71 (a).  

Diagnostic Code 5010 indicates that the arthritis due to trauma is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Additionally, IVDS of the lumbar spine is not diagnosed, and hence the alternative criteria under Code 5243, based on the duration of incapacitating episodes over the prior year, are not applicable. 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or an abnormal kyphosis. 

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

Note (1) permits the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement should be rounded to the nearest five degrees.  See Plate V, 38 C.F.R. § 4.71 and 38 C.F.R. § 4.71a, Notes (2) and (4).

Based on the evidence of record, the Board finds that the Veteran is entitled to a 20 percent disability rating for his service-connected lumbar spine disability.  The Veteran has consistently reported that his low back disability causes him pain and has a functional impact larger than that reflected in the currently assigned evaluation.  VA treatment records show that throughout the appellate period, the Veteran has been treated for his complaints of chronic low back pain, particularly following periods of activity.  Medications have been effective, as has use of physical therapy exercises.  More importantly, clinical notes from physical therapy sessions show evidence of muscle spasm severe enough to cause abnormal spinal contour.  Records from Jacksonville Naval Hospital dated throughout 2011 show evidence of significant muscle spasm that resulted in flattened lordosis, as required for a 20 percent rating.  However, this evidence does not show that the Veteran's low back disability meets the requirement for a higher rating of 40 percent.  Specifically, there is no evidence of record that demonstrates either forward thoracolumbar flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

On VA examination in in April 2010,  there was noted bilateral spasm, guarding as well as pain with motion of the lumbar sacrospinalis.  He was able to flex to 90 degrees with pain on active and passive motion.  Extension was 0 to 25 degrees.  Bilateral lateral flexion and rotation was to 30 degrees with pain at the endpoint.  There was pain on active and passive motion.  There was no loss of motion on repetitive motion.  There was no pain fatigue, weakness or incoordination..

As noted above, medical records from Jacksonville Naval Hospital dated in August 2011 show that on examination of the lumbar spine there was evidence of significant muscle spasm, flattened lordosis, reduced range of motion and spinal tenderness.  Straight leg raising was positive at 30 degrees.  Physical therapy records from North Florida Pain Center dated throughout 2011 also showed flattened lordosis.   

At the April 2016 VA examination, the Veteran complained of daily back pain.  The pain is controlled by medication.  He did take injections and he denied having flare-ups.  His medications were ibuprofen and cyclobenzaprine.  His pain responds to medications.  Magnetic resonance imaging (MRI) evidence of foraminal narrowing with mild to moderate multilevel stenosis of the lumbar spine.  On examination, he was able to flex to 80 degrees without pain.  Extension was 0 to 30 degrees.  Bilateral lateral flexion and rotation was to 30 degrees.  There was no function or loss of motion on repetitive motion.  There was no pain, fatigue, weakness or incoordination on repetitive motion.  There was no guarding, muscle spasm, or loss of strength.  The examiner noted evidence of arthritis, but no IVDS.  The examiner noted that the Veteran's back disability did not interfere with his work as a security guard.  

The evidence, when considered in light of the rating schedule, shows that the Veteran's chronic low back pain from multilevel degenerative disease symptoms meets the 20 percent rating criteria, to include functional impairment and loss due to pain, flare-ups and repetitive use.  As there is no evidence that forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine, a 20 percent rating, and no higher, is granted for the entire appeal period.

Entitlement to a Higher Rating for Radiculopathy of the Right Upper Extremity

In August 2000, the RO granted service connection for radiculopathy of the right upper extremity secondary to the cervical spine disability.  A separate 20 percent rating was assigned for right upper extremity in March 2004.  The 20 percent rating has continued to this time.  

The criteria for evaluating the severity or impairment of the median nerve group of the peripheral nerves are set forth under Diagnostic Codes 8515.  Under Diagnostic Code 8515, a 10 percent evaluation may be assigned for mild incomplete paralysis of the median nerve for the major upper extremity.  A 30 percent evaluation requires moderate incomplete paralysis.  38 C.F.R. § 4.124a , Diagnostic Code 8515. 

Diagnostic Codes 8615 and 8715 address the criteria for evaluating neuritis and neuralgia of the median nerve group, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8615, 8715. 

A note in the Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 8540. 

A careful review of the record shows that an evaluation higher than 20 percent is not warranted under the applicable criteria for the service-connected disability.  The VA, Naval hospital, and private examination reports have shown no evidence of radiculopathy of the right upper extremity.  While a March 2011 nerve conduction indicates that EMG suggested old or chronic C7-C8 radiculopathy, the records does not show this radiculopathy of the right upper extremity radiculopathy results in moderate incomplete paralysis.  The April 2010 motor examination was normal.  There was also active movement against full resistance of the wrist and elbow involving the radial nerve.  There was no decreased sensation to pinprick, light touch, or vibration in the right upper extremity.  There was no muscle weakness, muscular atrophy or trophic changes involving the right upper right extremity.  The VA examiner in 2016 indicated there was no evidence of right upper extremity.  Moreover, the physical therapy show findings of radiculopathy of the left upper extremity, significantly, however, these records are void of any references, findings, or treatment for radiculopathy of the right upper extremity.  As such, the Board finds that the service-connected right upper extremity does not warrant a rating in excess of the currently assigned 20 percent evaluation.  



ORDER

A 20 percent rating, but no higher, for cervical spondylosis , is granted.

A 20 percent rating, but no higher, for degenerative arthritis of the lumbar spine, is granted.

Entitlement to a rating higher than 20 percent for service-connected right upper extremity radiculopathy is denied.


REMAND

In light of the grant of higher disability rating for the cervical and lumbar spine disabilities, the issue of a TDIU should be reconsidered.  The Veteran should be afforded another VA compensation examination to assess the current degree of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, this matter is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to evaluate the issue of entitlement to a TDIU. In conjunction with the examination, the e-folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., radiculopathy of the right upper extremity, cervical spondylosis, degenerative arthritis of the lumbosacral spine, dysthymic disorder, right arm scar, left forearm scar, abdomen scar, and erectile dysfunction) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided. 

2. Then readjudicate the claim on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


